Order filed July 1, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00755-CV
                                   ____________

                     DONOVAN MITTELSTED, Appellant

                                         V.

 DENISE MCCLURE MERIWETHER AND DARLA MCCLURE SANDS,
                      Appellees


                 On Appeal from the County Court at Law No. 3
                            Brazoria County, Texas
                       Trial Court Cause No. PR39333

                                    ORDER

       This is an appeal from a final judgment in a probate proceeding following a
jury trial.   Pursuant to Texas Rule of Appellate Procedure 24.4(a), appellant
Donovan Mittelsted has filed a motion requesting that this Court review and set aside
the trial court’s order permitting the dependent administrator of an estate to pay
estate expenses from cash appellant deposited in the court’s registry to suspend
enforcement of the judgment pending appeal. For reasons explained in a related
opinion we issue today, we construe appellant’s motion as a petition for writ of
mandamus, and we sever the petition from the above cause number and assign it a
new cause number, 14-22-00480-CV

      The clerk of this court is directed to include in the new cause number 14-22-
00480-CV the following documents:

      1. Appellant’s Motion to Review Denial of Request for Supersedeas Bond,
         filed March 24, 2022;
      2. Appellant’s Motion for Emergency Stay of Trial Court Proceedings, filed
         March 24, 2022;
      3. This court’s March 25, 2022 order;
      4. Appellees’ Agreed Motion for Extension of Time to Respond to
         Appellant’s Motion for Emergency Stay of Trial Court Proceedings, filed
         March 30, 2022;
      5. This court’s April 5, 2022 notice letter granting Appellees’ March 30, 2022
         Motion;
      6. Appellees’ Response to Appellant’s Motion for Emergency Stay of Trial
         Court Proceedings, filed April 15, 2022;
      7. Appellant’s Reply in Support of His Motion for Emergency Stay of Trial
         Court Proceedings, filed April 25, 2022; and
      8. A copy of this order.



                                              PER CURIAM


Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2